119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sheila STORDALEN, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner Social SecurityAdministration, Defendant-Appellee.
No. 96-35007.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1997**Filed July 18, 1997.

Appeal from the United States District Court for the District of Montana, No. CV-94-33-BLG-JDS;  Jack D. Shanstrom, District Judge, Presiding.
Before:  REAVLEY,*** O'SCANNLAIN and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Sheila Stordalen appeals the district court's summary judgment affirmance of the Commissioner of the Social Security Administration's decision denying her application for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 405, on the basis of "constant pain in all parts of [her] body" due to musculoskeletal strain, neck sprain, myofascial and chronic pain syndrome, and seizures.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Substantial evidence supports the final administrative decision that Stordalen was not disabled, and the proper legal standards were applied in reaching that decision.  The ALJ properly found that Stordalen's "impairments are ones which can reasonably be expected to produce her complaints of pain and other limitations.  However, a review of all of the evidence of record indicates that her allegations of total disability are over stated and not fully credible."  (Tr. 23.)


4
Based on her conservative care regimen, which included chiropractic manipulations and over-the-counter pain killers, and her failure to seek regular medical treatment (rather than twice-weekly chiropractic treatments) between September 1991 and September 1992, we conclude that the district court did not err in finding that such a treatment regimen was not indicative of disabling pain.  Green v. Heckler, 803 F.2d 528 (9th Cir.1986).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3